ATTORNEYS FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
John S. Bloom                                              Paul S. Kruse
Shambaugh Kast Beck & Williams, LLP                           Parr Richey Obremskey
Fort Wayne, Indiana                                        Frandsen & Patterson, LLP
                                                           Lebanon, Indiana
Henry J. Price
Brad A. Catlin                                             Jeremy L. Fetty
Price Waicukauski Joven & Catlin, LLC                      Travis W. Montgomery
Indianapolis, Indiana                                      Randolph G. Holt
                                                             Parr Richey Obremskey
                                                           Frandsen & Patterson, LLP
                                                           Indianapolis, Indiana

                                                           John F. Kinney
                                                              Parr Richey Obremskey
                                                           Frandsen & Patterson, LLP
                                                           Chicago, Illinois                FILED
                                                                                        Jun 15 2016, 8:23 am

                                                                                            CLERK
                                                                                        Indiana Supreme Court
                                                                                           Court of Appeals
                                                                                             and Tax Court

                                            IN THE
    COURT OF APPEALS OF INDIANA

Northeastern Rural Electric                                June 15, 2016
Membership Corporation,                                    Court of Appeals Cause No.
                                                           49A02-1508-PL-1312
Appellant/Cross-Appellee, Plaintiff,                       Appeal from the Marion Superior
                                                           Court
        v.                                                 The Honorable Gary L. Miller,
                                                           Judge
Wabash Valley Power                                        Trial Court Cause No.
Association, Inc.,                                         49D03-1201-PL-405

Appellee/Cross-Appellant, Defendant.




Barnes, Judge.


Court of Appeals of Indiana | Opinion 49A02-1508-PL-1312 | June 15, 2016                Page 1 of 18
                                               Case Summary
[1]   Northeastern Rural Electric Membership Corporation (“Northeastern”) appeals

      the trial court’s grant of summary judgment to Wabash Valley Power

      Association (“Wabash”). We affirm.


                                                        Issue
[2]   Northeastern raises two issues, which we consolidate and restate as whether the

      trial court properly granted summary judgment to Wabash on its statute of

      limitations defense.1


                                                        Facts
[3]   Wabash is a generation and transmission cooperative that supplies wholesale

      electric power to its members. Wabash has more than two dozen members

      located in Indiana, Illinois, Michigan, and Ohio. Wabash’s “primary mission”

      is “generating and transmitting electric energy” to its members. App. p. 264. A

      board of directors elected and controlled by the members governs Wabash and

      “establishes policies for the planning and operation of its business.” Id. at 265.

      Each member has one director and one vote on the board. Northeastern is a

      “‘local district corporation’ as defined by Ind. Code 8-1-13-23(b), organized




      1
       Wabash also argues on cross-appeal that the trial court erred by granting partial summary judgment to
      Northeastern regarding estoppel to deny that it breached the Contract. Because we affirm the trial court’s
      grant of summary judgment to Wabash regarding the statute of limitations argument, we need not address
      Wabash’s cross-appeal argument.

      Court of Appeals of Indiana | Opinion 49A02-1508-PL-1312 | June 15, 2016                         Page 2 of 18
      pursuant to Ind. Code 8-1-13, as an electric distribution cooperative.” Id. at

      1606. Northeastern is a member of Wabash.


[4]   In 1977, Northeastern and Wabash entered into a Wholesale Power Supply

      Contract (“Contract”) for Wabash to sell to Northeastern all electric power and

      energy that Northeastern required for the operation of its system until 2028.

      Throughout the years, the parties entered into supplements to the Contract.

      Under the Contract, rates were subject to the approval of the Public Service

      Commission of Indiana, which is now the Indiana Utility Regulatory

      Commission (“IURC”).2


[5]   In the late 1970’s and early 1980’s, Wabash borrowed money from the Rural

      Electric Administration (“REA”) to invest in the Marble Hill nuclear power

      plant. The Marble Hill project was eventually discontinued in 1984, and

      Wabash’s debt related to the project was approximately $460 million. Wabash

      sought to increase its rates to cover the debt, but the IURC denied its request.

      See Nat’l Rural Utilities Co-op. Fin. Corp. v. Pub. Serv. Comm’n of Indiana, 552
N.E.2d 23, 24 (Ind. 1990). Wabash filed a Chapter 11 bankruptcy petition in

      1985. REA proposed a reorganization plan, which would have resulted in the

      IURC losing regulatory oversight of Wabash. The bankruptcy court rejected

      REA’s proposed plan in part because it would have violated Wabash’s supply

      contracts with its members, such as Northeastern. See In re Wabash Valley Power




      2
          For simplicity, we will refer to both commissions as the IURC.


      Court of Appeals of Indiana | Opinion 49A02-1508-PL-1312 | June 15, 2016     Page 3 of 18
      Ass’n, Inc., No. 85-2238-RWV-111991, WL 11004220 (Bankr. S.D. Ind. 1991).

      REA appealed the decision to the Seventh Circuit Court of Appeals, which

      affirmed the district court’s decision. See Matter of Wabash Valley Power Ass’n,

      Inc., 72 F.3d 1305 (7th Cir. 1995), cert. denied.


[6]   Because of the debt to REA, which later became the Rural Utilities Service

      (“RUS”), Wabash was not considered a “public utility” under Section 201(e) of

      the Federal Power Act, 16 U.S.C. § 824e, and the Federal Energy Regulatory

      Commission (“FERC”) did not have jurisdiction to regulate Wabash’s rates

      until Wabash repaid the debt. In the late 1990’s and early 2000’s, Wabash

      began proposing to pay the debt and move from IURC regulation to FERC

      regulation.


[7]   In December 2003, Wabash filed a petition with the IURC seeking approval to

      repay most of its RUS debt, and the IURC approved the petition in February

      2004. In April 2004, Wabash filed a supplemental petition seeking approval to

      pay off the balance of the RUS debt and submit to the exclusive jurisdiction of

      FERC. In June 2004, the IURC approved Wabash’s petition. The IURC

      noted:


               The Commission is aware that the result of the full payment by
               Wabash Valley of its RUS debt will likely be that Wabash Valley
               may become subject to the exclusive jurisdiction of the FERC
               over its rates and charges for wholesale sales to Indiana members
               that heretofore have been subject to the jurisdiction of this
               Commission because of Wabash Valley’s indebtedness to the
               RUS. The United States Court of Appeals found in Salt River v.
               FPC, 391 F.2d 470, 129 U.S. Appellate DC. 117 (1967) (petition

      Court of Appeals of Indiana | Opinion 49A02-1508-PL-1312 | June 15, 2016   Page 4 of 18
              for rehearing denied) that despite the plain language of the
              Federal Power Act, rural electric cooperatives indebted to the
              REA (now the RUS) are not subject to FERC jurisdiction, the
              implication being that the FERC would have jurisdiction to
              regulate generation and transmission cooperatives not indebted
              to the RUS. Subsequently, the United States Supreme Court
              found in Arkansas Electric Cooperative Corporation v. Arkansas Public
              Service Commission, 461 U.S. 375, 103 S. Ct. 1905 (1983) that a
              state may regulate an electric generation and transmission
              cooperative such as Wabash Valley when the FERC has not
              exercised its federal power to do so. It thus appears that once the
              FERC asserts jurisdiction over Wabash Valley’s rates and
              charges for wholesale sales to its members, this Commission may
              no longer retain that jurisdiction unless Wabash Valley again
              becomes indebted to the RUS.


      App. p. 1588. Northeastern did not intervene in the IURC proceedings and did

      not challenge the IURC’s orders. In April 2004, Wabash made its initial filings

      with FERC. In June 2004, FERC accepted the filing, and Wabash became

      subject to FERC rate regulation on July 1, 2004. See Wabash Valley Power Ass’n,

      Inc., 107 FERC ¶ 61327 (June 29, 2004). Northeastern did not challenge the

      FERC filings.


[8]   On July 1, 2005, Wabash and Northeastern entered into a Sixth Supplemental

      Agreement to its Contract. In the Sixth Supplemental Agreement, the parties

      entered into a buyout agreement that provided, in part, the Contract would

      “continue in full force and effect for a period of ten (10) years, to and including




      Court of Appeals of Indiana | Opinion 49A02-1508-PL-1312 | June 15, 2016    Page 5 of 18
       June 30, 2015, at which time the [Contract] shall terminate” and Northeastern’s

       membership in Wabash would end.3 App. p. 1629.


[9]    According to Northeastern, Wabash’s rates under FERC regulation began to

       substantially increase in 2008 due to an increase in margins. In December

       2010, Northeastern sent a demand letter to Wabash claiming that the change

       from IURC regulation to FERC regulation was a “material breach” of the

       Contract and demanding a return to IURC regulation or the ability to “rescind

       its obligations to continue purchasing power from [Wabash] based upon

       [Wabash’s] repudiation and material breach of its contract obligations to

       [Northeastern].” Id. at 1592. In response, Wabash filed a petition with FERC

       seeking declaratory relief that the Northeastern rate schedule was subject to

       FERC regulation. Northeastern intervened in the action and requested that the

       petition be dismissed. FERC granted Wabash’s petition in November 2011,

       finding that Northeastern’s rate schedule was subject to FERC approval. See

       Wabash Valley Power Ass’n, Inc., 137 FERC ¶ 61148 (Nov. 21, 2011).


[10]   On January 5, 2012, Northeastern filed a complaint for declaratory judgment

       against Wabash. Northeastern alleged that Wabash’s submission to FERC

       jurisdiction “was a clear repudiation of its specific contractual obligations . . . .”

       App. p. 42. According to Northeastern, as a result of Wabash’s “material

       breach of contract,” Northeastern suffered damages, including the payment of



       3
        Effective July 1, 2015, Northeastern began purchasing its electrical power requirements from a different
       supplier.

       Court of Appeals of Indiana | Opinion 49A02-1508-PL-1312 | June 15, 2016                         Page 6 of 18
       higher rates for the purchase of electric energy and the denial of the ability to

       challenge rate petitions before the IURC. Id. Northeastern sought a judgment

       “declaring a material breach” of the Contract and declaring that Northeastern

       had “no duty to continue to purchase its wholesale electric power

       requirements” from Wabash because of the alleged breach. Id. at 43.


[11]   In February 2012, Wabash removed the case to the United States District Court

       for the Southern District of Indiana. Northeastern moved to remand the matter

       back to state court, and Wabash moved for a preliminary injunction. The

       District Court denied Northeastern’s motion and granted Wabash’s motion.

       Northeastern appealed, and the Seventh Circuit reversed, holding that

       Northeastern had pled a state law breach of contract claim that did not arise

       under federal law. See Ne. Rural Elec. Membership Corp. v. Wabash Valley Power

       Ass’n, Inc., 707 F.3d 883, 897 (7th Cir. 2013), as amended (Apr. 29, 2013).

       Consequently, the district court remanded the case to the Marion Superior

       Court in June 2013.


[12]   In November 2013, Northeastern moved for partial summary judgment,

       arguing that Wabash was estopped from denying that it breached the Contract

       with Northeastern when it changed rate regulators. In October 2014, the trial

       court granted Northeastern’s motion, and also granted a motion by Wabash to

       certify the order for interlocutory appeal. However, this court denied Wabash’s

       motion to accept its interlocutory appeal.




       Court of Appeals of Indiana | Opinion 49A02-1508-PL-1312 | June 15, 2016   Page 7 of 18
[13]   Wabash also filed a motion for summary judgment, arguing that Northeastern’s

       claim is barred by the applicable statute of limitations. Northeastern responded

       and argued that Wabash was barred from raising the statute of limitations

       defense based on equitable estoppel and fraudulent concealment. Northeastern

       also argued that it did not suffer “ascertainable damage” until 2008 when

       Wabash increased its margins. App. p. 1774. After a hearing, the trial court

       granted Wabash’s motion for summary judgment. The trial court found that

       the parties “agreed that the four-year statute of limitations under Indiana

       Uniform Commercial Code (IC § 26-1-2-725) applies.” Id. at 12; see also id. at

       31. The trial court then considered “when did [Northeastern’s] breach of

       contract claim accrue and, assuming the [Northeastern] Complaint is untimely .

       . . whether there is any legal or factual basis to extend the limitations period.”

       Id. The trial court found that Wabash had made a prima facie showing that

       Northeastern’s claim for breach of contract accrued no later than July 1, 2004,

       and that it was filed more than three years after the applicable four-year statute

       of limitations expired. The trial court held that the damage from the breach

       was “the loss of the benefits of IURC rate regulation,” which was lost no later

       than July 1, 2004, when the switch to FERC regulation was made. Id. at 33.

       Noting that Northeastern “made an informed and calculated business decision

       to do nothing to challenge that regulatory shift when it took place in 2004,” the

       trial court found no legal or factual basis for extending the limitations period.

       Id. The trial court also noted that estoppel and fraudulent concealment must be

       specially and strictly pleaded and that Northeastern did not allege fraudulent

       concealment or equitable estoppel in its complaint. The trial court concluded
       Court of Appeals of Indiana | Opinion 49A02-1508-PL-1312 | June 15, 2016   Page 8 of 18
       that Wabash was entitled to summary judgment based on the statute of

       limitations. Northeastern now appeals.


                                                     Analysis
[14]   Northeastern argues that the trial court erred by granting Wabash’s motion for

       summary judgment. Summary judgment is appropriate when there is no

       genuine issue of material fact and the moving party is entitled to judgment as a

       matter of law. Ind. Trial Rule 56. We liberally construe all designated

       evidentiary material in a light most favorable to the non-moving party to

       determine whether there is a genuine issue of material fact. Bradshaw v.

       Chandler, 916 N.E.2d 163, 166 (Ind. 2009). The party that lost in the trial court

       has the burden of persuading the appellate court that the trial court erred. Id.

       Our review of a summary judgment motion is limited to those materials

       designated to the trial court. Mangold v. Ind. Dep’t of Natural Res., 756 N.E.2d
970, 973 (Ind. 2001).


[15]   Where a trial court enters findings of fact and conclusions thereon in granting a

       motion for summary judgment, as the trial court did in this case, the entry of

       specific findings and conclusions does not alter the nature of our review. Rice v.

       Strunk, 670 N.E.2d 1280, 1283 (Ind. 1996). In the summary judgment context,

       we are not bound by the trial court’s specific findings of fact and conclusions

       thereon. Id. They merely aid our review by providing us with a statement of

       reasons for the trial court’s actions. Id.




       Court of Appeals of Indiana | Opinion 49A02-1508-PL-1312 | June 15, 2016   Page 9 of 18
[16]   In Wabash’s motion for summary judgment, it argued that Northeastern’s

       claim was barred by the statute of limitations. The parties agree that a four-year

       statute of limitations is applicable here pursuant to Indiana Code Section 26-1-

       2-725, which provides: “An action for breach of any contract for sale must be

       commenced within four (4) years after the cause of action has accrued.” Ind.

       Code § 26-1-2-725(1). However, the “section does not alter the law on tolling of

       the statute of limitations . . . .” I.C. § 26-1-2-725(4). “When a cause of action

       accrues is generally a question of law for the courts to determine.” Strauser v.

       Westfield Ins. Co., 827 N.E.2d 1181, 1185 (Ind. Ct. App. 2005).


[17]   Northeastern argues that the breach occurred in 2008 when Wabash raised its

       rates rather than on July 1, 2004, when Wabash switched from IURC

       regulation to FERC regulation. According to Northeastern, a “material

       breach” did not occur until 2008 when Wabash “substantially deviated” from

       the manner of calculating rates approved by the IURC. Appellant’s Br. p. 22.

       Northeastern contends that, despite the 2004 switch to FERC regulation, its

       action did not accrue until it suffered “some demonstrated harm,” which

       occurred in 2008. Id.


[18]   Wabash contends that Northeastern has repeatedly argued in related litigation

       that the breach here was the 2004 switch from IURC regulation. According to

       Wabash, Northeastern should be judicially-estopped from asserting an

       inconsistent position now. Judicial estoppel is a judicially created doctrine that

       seeks to prevent a litigant from asserting a position that is inconsistent with one

       asserted in the same or a previous proceeding. Hall v. Dallman Contractors, LLC,

       Court of Appeals of Indiana | Opinion 49A02-1508-PL-1312 | June 15, 2016   Page 10 of 18
       994 N.E.2d 1220, 1225 (Ind. Ct. App. 2013). “Judicial estoppel is not intended

       to eliminate all inconsistencies; rather, it is designed to prevent litigants from

       playing ‘fast and loose’ with the courts. The primary purpose of judicial

       estoppel is not to protect litigants but to protect the integrity of the judiciary.”

       Id. (quoting Morgan County Hosp. v. Upham, 884 N.E.2d 275, 280 (Ind. Ct. App.

       2008), trans. denied). “The basic principle of judicial estoppel is that, absent a

       good explanation, a party should not be permitted to gain an advantage by

       litigating on one theory and then pursue an incompatible theory in subsequent

       litigation.” Id. “Judicial estoppel only applies to intentional misrepresentation,

       so the dispositive issue supporting the application of judicial estoppel is the bad-

       faith intent of the litigant subject to estoppel.” Id. at 1226.


[19]   Northeastern alleged in its complaint in this action that Wabash’s submission to

       FERC jurisdiction “was a clear repudiation of its specific contractual

       obligations . . . .” App. p. 42. In its answer to Wabash’s counterclaims,

       Northeastern asserted that the 2004 rate schedule filed with FERC “was a

       material breach” of the Contract. Id. at 1642. In a hearing before the federal

       district court, Northeastern argued that the breach was the switch to FERC

       regulation but that the breach did not become material until 2008. Id. at 1707-

       08.


[20]   It seems clear that Northeastern has previously argued that the breach occurred

       in 2004. However, Northeastern has also argued that the breach was not

       material until 2008. Even if we conclude that Northeastern is not judicially



       Court of Appeals of Indiana | Opinion 49A02-1508-PL-1312 | June 15, 2016    Page 11 of 18
       estopped from asserting this argument, we conclude that its claim accrued in

       2004.


[21]   Our court has held that “a cause of action for breach of contract accrues at the

       time the breach occurs, and the statute of limitations begins to run from that

       date.” Meisenhelder v. Zipp Exp., Inc., 788 N.E.2d 924, 928 (Ind. Ct. App. 2003);

       Pennsylvania Co. v. Good, 56 Ind. App. 562, 103 N.E. 672, 673 (1913) (“The

       cause of action for a breach of a contract accrues at the time the breach occurs,

       and the statute of limitation begins to run from that date.”); see also 51

       AM.JUR.2D Limitation of Actions § 139 (“A cause of action for breach of contract

       accrues and the limitations period commences at the time of the breach, rather

       than at the time that actual damages are sustained as a consequence of the

       breach, regardless of the aggrieved party’s lack of knowledge of the breach.”).

       This is consistent with the statute governing the four-year statute of limitations

       applicable here. The statute provides: “A cause of action accrues when the

       breach occurs, regardless of the aggrieved party’s lack of knowledge of the

       breach.” I.C. § 26-1-2-725(2).


[22]   The term of the Contract at issue here is the requirement that Wabash’s rates

       were subject to the approval of the IURC. Wabash switched from IURC

       regulation to FERC regulation on July 1, 2004. The designated evidence

       demonstrates that Northeastern was well aware of the change in 2004. In fact,

       Northeastern had a representative on Wabash’s board of directors. It was this

       switch in regulatory authority, not the later increase in rates, that allegedly

       breached the Contract. At that time, Northeastern could have filed its

       Court of Appeals of Indiana | Opinion 49A02-1508-PL-1312 | June 15, 2016     Page 12 of 18
       declaratory judgment action. See I.C. § 34-14-1-3 (“A contract may be

       construed either before or after there has been a breach of the contract.”).

       Consequently, we conclude that Northeastern’s breach of contract claim

       accrued in 2004.


[23]   Northeastern also argues that, even if the claim accrued in 2004, Wabash is

       barred from raising a statute of limitations defense based on equitable estoppel

       and fraudulent concealment. The doctrine of equitable estoppel is an

       “extraordinary remedy” that “will apply to prevent a party from asserting a

       statute of limitations defense when ‘such party by fraud or other misconduct

       has prevented a party from commencing his action or induced him to delay the

       bringing of his action beyond the time allowed by law.’” Davis v. Shelter Ins.

       Companies, 957 N.E.2d 995, 998 (Ind. Ct. App. 2011) (quoting Martin v.

       Levinson, 409 N.E.2d 1239, 1243 (Ind. Ct. App. 1980)), trans. denied.


[24]   Equitable estoppel is available if one party, through its representations or course

       of conduct, knowingly misleads or induces another party to believe and act

       upon his conduct in good faith and without knowledge of the facts. Wabash

       Grain, Inc. v. Smith, 700 N.E.2d 234, 237 (Ind. Ct. App. 1998), trans. denied.

       “The party claiming equitable estoppel must show its ‘(1) lack of knowledge

       and of the means of knowledge as to the facts in question, (2) reliance upon the

       conduct of the party estopped, and (3) action based thereon of such a character

       as to change his position prejudicially.’” Schoettmer v. Wright, 992 N.E.2d 702,

       709 (Ind. 2013) (quoting Story Bed & Breakfast LLP v. Brown Cnty. Area Plan

       Comm’n, 819 N.E.2d 55, 67 (Ind. 2004)).

       Court of Appeals of Indiana | Opinion 49A02-1508-PL-1312 | June 15, 2016   Page 13 of 18
[25]   Similarly, fraudulent concealment is an equitable doctrine that operates to

       prevent a defendant from asserting the statute of limitations as a bar to a claim

       where the defendant, by his own actions, prevents the plaintiff from obtaining

       the knowledge necessary to pursue a claim. Meisenhelder, 788 N.E.2d at 931

       (citing Doe v. Shults-Lewis Child and Family Servs., Inc., 718 N.E.2d 738, 744-45

       (Ind. 1999)). When this occurs, equity will toll the statute of limitations until

       the equitable grounds cease to operate as a reason for delay. Id.


[26]   Northeastern claims Wabash promised its members that, when it switched to

       FERC regulation, the initial rate would be the same as the rate that had been

       approved by the IURC and that it “would continue to follow the agreement

       with reference to collection of margins.” Appellant’s Br. pp. 18-19. According

       to Northeastern, Wabash deviated from this promise in 2008 when it increased

       its margins beyond $5 million and the rates were “substantially inconsistent

       with the method to calculate rates that was approved by the IURC.” Id. at 24.

       Northeastern contends that Wabash made a calculated decision to wait until

       the expiration of the four-year statute of limitations before increasing the rates.


[27]   In support of its argument, Northeastern relies on 2004 testimony filed before

       the IURC by Rick Coons, chief operating officer of Wabash, who testified:


               Regulation of rates by the FERC for Generation and
               Transmission cooperatives is very similar to rate regulation by
               the IURC. The rates will be cost-based and will be developed
               from Wabash Valley’s cost of service. An annual reconciliation
               of actual costs to projected costs will also be performed. Our



       Court of Appeals of Indiana | Opinion 49A02-1508-PL-1312 | June 15, 2016   Page 14 of 18
        initial rate filing will put in effect the rates recently approved by
        the IURC.


App. p. 1564. Additionally, in its initial FERC filing, Wabash stated:

        This formulary rate . . . maintains the same fundamental rate
        design as that most recently approved by the [IURC], while
        providing for a formulaic determination of the actual charges.
        Applying the formulary rates to the same test year costs and
        revenue requirements utilized in that Indiana proceeding will
        produce virtually the same rate changes as were approved by the
        IURC.


Id. at 2036. In the same FERC filing, Wabash stated:


        The IURC recently approved a settlement entered into between
        Wabash and the Indiana Office of the Utility Consumer
        Counselor (OUCC) that produces new wholesale rates to
        Wabash Valley’s Indiana and Illinois Member cooperatives. . . .
        Wabash Valley has chosen to use these recently approved rate
        design and cost data as the basis for Wabash Valley’s initial
        FERC formula rates to be applicable to all of its twenty-seven
        members.


                                               *****


        As mentioned above, the Wabash Valley formulary rates are
        designed to provide the same rate design options for the Member
        cooperatives as those wholesale rates recently approved by the
        IURC and will, [sic] use the same test year costs and revenue
        requirements included in the Indiana proceeding, producing
        virtually the same rate charges that are included in each of the
        IURC approved rates.



Court of Appeals of Indiana | Opinion 49A02-1508-PL-1312 | June 15, 2016        Page 15 of 18
                                                      *****


               The text of the Wabash Valley Comprehensive Cost of Service
               Formula was designed to track as closely as possible the
               development of the annual revenue requirements and rate design
               calculations in the wholesale rates recently approved by the
               IURC.


       Id. at 2037-39.


[28]   In response, Wabash argues that the equitable estoppel and fraudulent

       concealment arguments fail because Northeastern “made the informed choice

       to do nothing about the alleged breach because, based on its own investigation,

       Northeastern concluded that trying to change power suppliers made no

       economic sense because Wabash Valley’s rates were lower than market prices

       for wholesale power.” Appellee’s Br. p. 40. Wabash argues that Northeastern

       designated no evidence that Wabash misled Northeastern or affirmatively

       concealed material information.


[29]   Wabash notes that, in a March 2004 memo, Wabash informed Northeastern

       and its other members that:

               Rates will be updated annually based on budgeted information
               and will be designed to achieve a $5 million net margin. It is
               important to note that under FERC regulation margins from non-
               member sales will be viewed as contributing to the $5 million net
               margin. The Board has discretion to raise or lower this margin
               target as business needs change.




       Court of Appeals of Indiana | Opinion 49A02-1508-PL-1312 | June 15, 2016   Page 16 of 18
       App. p. 1855. Additionally, Wabash’s initial filing with FERC noted that the

       margin requirement and the equity contribution of the rate could be increased by

       making “a Section 205 filing with this Commission.” Id. at 1940.


[30]   The designated evidence demonstrates that Wabash only promised that the

       initial FERC filing would be consistent with the rates approved by the IURC

       and designed to achieve a $5 million net margin. Wabash did not promise that

       the target margin would never change. In fact, Wabash specifically stated that

       the margin could change in the future. There is no designated evidence that

       Wabash knowingly misled or induced Northeastern regarding future rates or

       concealed from Northeastern the fact that the contract had been breached or

       prevented Northeastern from obtaining the knowledge necessary to pursue a

       claim. The doctrines of equitable estoppel and fraudulent concealment are not

       applicable here.


[31]   Having concluded that Northeastern’s breach of contract claim accrued in 2004

       and that the doctrines of equitable estoppel and fraudulent concealment are

       inapplicable, we conclude that Northeastern’s 2012 complaint was filed long

       after the four-year statute of limitations expired. Consequently, the trial court

       properly granted Wabash’s motion for summary judgment.


                                                   Conclusion
[32]   The trial court properly granted Wabash’s motion for summary judgment

       regarding the statute of limitations. We affirm.


[33]   Affirmed.
       Court of Appeals of Indiana | Opinion 49A02-1508-PL-1312 | June 15, 2016   Page 17 of 18
[34]   Vaidik, C.J., and Mathias, J., concur.




       Court of Appeals of Indiana | Opinion 49A02-1508-PL-1312 | June 15, 2016   Page 18 of 18